Fourth Court of Appeals
                                       San Antonio, Texas
                                             August 21, 2015

                                           No. 04-15-00430-CR

                                    EX PARTE Jaime LUEVANO

                                  Original Habeas Corpus Proceeding 1

                                                 ORDER

Sitting:         Marialyn Barnard, Justice
                 Luz Elena D. Chapa, Justice
                 Jason Pulliam, Justice

       On August 3, 2015, relator filed a motion for rehearing. The panel has considered the
motion and it is DENIED.

           It is so ORDERED on August 21, 2015.


                                                                            PER CURIAM

ATTESTED TO:__________________________
                         Keith E. Hottle
                         Clerk of Court




           1
          This proceeding arises out of Cause No. 15-03-00028-CRK, styled The State of Texas v. Jaime Luevano,
pending in the 218th Judicial District Court, Karnes County, Texas, the Honorable H. Paul Canales presiding.